             Case 1:20-cr-00015-PKC Document 75 Filed 12/04/20 Page 1 of 1




                                                                       WRITER’S DIRECT DIAL NO.
                                                                                 (424) 652-7814

                                                                       WRITER’S E-MAIL ADDRESS
                                                                       bklein@bakermarquart.com

Via ECF

December 4, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Virgil Griffith
        20 Cr. 15 (PKC)

Dear Judge Castel:

       Counsel for defendant Virgil Griffith write in response to the Court’s December 2, 2020
order. (Dkt. No. 74.) Per the order, we have consulted with Mr. Griffith on whether he wishes to
waive his physical appearance and participate telephonically at the December 22, 2020 hearing.
Mr. Griffith does and consents to a telephonic appearance.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP
Attorneys for Virgil Griffith
